UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 18-1007


In re: HENRY EARL MILLER, a/k/a Stef, a/k/a Stefan,

                    Petitioner.



                           On Petition for Writ of Mandamus.
                      (6:04-cr-00022-JMC-3; 6:17-cv-00805-JMC)


Submitted: February 22, 2018                                 Decided: February 27, 2018


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Henry Earl Miller, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Henry Earl Miller petitions for a writ of mandamus, alleging that the district court

has unduly delayed in ruling on his successive 28 U.S.C. § 2255 (2012) motion and

motion for bond pending resolution of his habeas motion. He seeks an order from this

court directing the district court to act. We find the present record does not reveal undue

delay in the district court. Accordingly, we grant leave to proceed in forma pauperis and

deny the mandamus petition. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                      PETITION DENIED




                                            2